Citation Nr: 1229867	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a February 2011 hearing before the Board.  A transcript of the hearing has been associated with the claims file.  The case was remanded by the Board in April 2011 for additional development.  That development having been accomplished, the case has been returned to the Board for further appellate review. 

Unfortunately, the Veterans Law Judge (VLJ) who presided at the February 2011 Board hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, the Veteran was sent a June 2012 letter offering him an opportunity to testify at another Board hearing.  The letter informed the Veteran that if he did not respond to it within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran has not responded to this letter and the 30-day period has elapsed.  Accordingly, the Board will proceed with appellate review.



FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active military service or within one year of separation from service, and has not otherwise been shown to be related to service. 

2.  The Veteran's service-connected bilateral pes planus, by itself, is not sufficiently incapacitating as to render him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an October 2005 letter informed the Veteran of the elements for establishing entitlement to service connection and entitlement to TDIU, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A July 2006 letter also informed the Veteran of how VA determines the degree of disability and the effective date.  This letter was followed by readjudication of the Veteran's claims in a statement of the case (SOC) dated March 2007 and supplemental statements of the case (SSOC's) dated in March 2009 and June 2012.  See Mayfield, 499 F.3d at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claim file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  Finally, in accordance with the Board's April 2011 remand directive, the Veteran's Social Security Administration (SSA) records have been obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA examination of the Veteran's feet was performed in December 2006.  In this regard, the Board notes that pes planus is the Veteran's only service-connected disability.  The Board finds that this examination is adequate for the purpose of making a decision on entitlement to a TDIU as the examiner reviewed the claims file and pertinent medical history, examined the Veteran and recorded the clinical findings, and described the Veteran's disability and functional impairment in sufficient detail, to include a discussion of its effect on employability, as to enable the Board to make a fully informed decision on this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his service-connected pes planus since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

With regard to the Veteran's service connection claim for hypertension, a VA examination has not been provided.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board finds that the McLendon elements are not met and therefore that a VA examination is not warranted.  While the evidence shows that the Veteran has had high blood pressure readings since the mid 1970's, there is no competent or credible evidence showing that the Veteran's hypertension manifested during service or for several years after his August 1971 separation from service.  As will be explained in more detail below, the Board does not find it credible that hypertension manifested during service or in the first few years after service because the contemporaneous medical records are negative for diagnoses of hypertension or high blood pressure, and show a number of normal blood pressure readings.  There is no diagnosis of hypertension until 1981.  Moreover, the Veteran, as a lay person, does not have the medical training or expertise to render a competent opinion as to whether his dizziness during service was a symptom of hypertension, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, there is no indication that the Veteran's post-service development of hypertension several years after discharge may be related to service.  As such, the Board finds that the second and third McLendon elements are not met.  Accordingly, a VA examination is not required to make a decision on this claim.  See McLendon, 20 Vet. App. at 83. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for hypertension.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a cardiovascular-renal disease, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

Turning to the evidence of record, the Veteran's service treatment records generally do not contain blood pressure readings, but are negative for any mention of hypertension or high blood pressure.  Moreover, the Veteran denied a history of high blood pressure in the May 1971 report of medical history. 

There are no post-service treatment records in the claims file prior to 1976, or for about five years after the Veteran's separation in 1971.  The earliest of these records show some blood pressure readings which were above the threshold for hypertension, and some which were below them, but do not reflect diagnoses of hypertension or high blood pressure.  Specifically, VA medical certificates addressing a low back disorder dated in July 1976, August 1976, and December 1976 show systolic blood pressure readings ranging from 130 mm to 160 mm, and diastolic blood pressure readings ranging from 90 mm to 100 mm.  These blood pressure readings were above the definitional threshold for hypertension.  See Duenas, 18 Vet. App. at 520; 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, the VA medical certificates do not reflect diagnoses of hypertension or high blood pressure.  VA an and private treatment records dated in February 1977, October 1977, and December 1977 show systolic blood pressure readings ranging from 120 mm to 154 mm, and diastolic blood pressure readings raging from 70 mm to 84 mm, which were below the threshold for hypertension.  See id.  A February 1979 VA medical examination report reflects systolic blood pressure readings of 150 and 154 mm and diastolic blood pressure readings of 90 mm and 100 mm, which were above the threshold for hypertension.  See id.  Again, no diagnosis of hypertension or high blood pressure was rendered.  Thereafter, a December 1980 VA medical certificate shows a blood pressure reading of 140 mm systolic and 80 mm diastolic, which was below the threshold for hypertension.  See id. 

The earliest diagnosis of hypertension of record is a March 1981 VA hospitalization report reflecting a hospitalization for a "psychogenic pain disorder."  The Veteran was diagnosed at this time with "early hypertension, mild," and given medication for it.  There is no indication in this record of an earlier diagnosis of hypertension.  During this time, in March 1981, the Veteran submitted a claim for nonservice-connected pension benefits, and mentioned having high blood pressure in the claim form. 

VA and private treatment records thereafter show blood pressure readings intermittently above the threshold for hypertension, with blood pressure readings more or less consistently being above the threshold for hypertension since 2001.  A July 2005 VA treatment record shows that the Veteran was under hypertension case management and had been prescribed blood pressure medication.

At the February 2011 Board hearing, the Veteran stated that he would get dizzy and fall during marching exercises in active service.  He argued that this was a symptom of hypertension.  His representative stated on his behalf that the Veteran was treated for dizziness related to hypertension at Bellville Hospital in Bellville, Texas in early 1972.  However, according to the representative, records of that treatment were not available as the hospital only kept records for ten years. 

Based on the foregoing evidence, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's tension and his period of service.  The Board acknowledges the Veteran's contention that the dizziness he experienced during service was a symptom of hypertension.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  While the service treatment records generally do not mention episodes of dizziness, the Board finds the Veteran's statements to be competent and credible with regard to experiencing dizziness in service.  

However, the Board finds that whether the Veteran's dizziness during service was indicative of hypertension or high blood pressure is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether his dizziness during service was a symptom of hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As such, the Veteran's opinion in this regard is not competent.  He has never stated that he was diagnosed with hypertension or high blood pressure during service, and the service treatment records themselves are negative for such a diagnosis.  Moreover, he denied a history of high blood pressure in the May 1971 report of medical history.  Accordingly, the Board finds that there is no competent evidence that hypertension manifested during service.  

The Board has also considered the Veteran's contention that he was treated for hypertension in early 1972, or roughly within a year of separation from service.  However, the VA and private treatment records dating from 1976 make no mention of a history of treatment for hypertension prior to 1981, and no diagnosis of hypertension was rendered until that year.  Based on the fact that the service treatment records are negative for hypertension, that many of the Veteran's blood pressure readings between 1976 and 1981 were below the threshold for hypertension, that hypertension was not diagnosed until 1981, and that the Veteran did not mention hypertension in a claim for VA benefits until 1981, the Board does not find it credible that the Veteran was treated for hypertension in 1972.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  

Accordingly, the Board concludes that the Veteran's hypertension did not manifest until 1981.  Moreover, the earliest high blood pressure reading of record is dated in July 1976, about five years after the Veteran's separation from service in August 1971.  Even assuming that the Veteran's high blood pressure readings in 1976 were indicative of early hypertension, the long period of time of several years between the Veteran's period of service and the first competent and credible evidence of high blood pressure weighs against a relationship to service.  There is no other competent evidence suggesting that the Veteran's hypertension is related to an in-service disease, injury, or event.  See Shedden, 381 F.3d at 1166-67.

As such, service connection for hypertension has not been established on a direct basis.  See id.; see also 38 C.F.R. § 3.303.

Because the Board finds that hypertension did not manifest within one year of separation, service connection for hypertension also cannot be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. TDIU

The Veteran claims entitlement to a TDIU based on his service-connected bilateral pes planus.  For the following reasons, the Board finds that entitlement to TDIU is not warranted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, service connection has been established for bilateral pes planus, rated as 50 percent disabling.  The Veteran does not have any other service-connected disabilities.  Accordingly, the schedular criteria for entitlement to TDIU have not been met as the Veteran does not have a service-connected disability rated as 60 percent or more, or a service-connected disability rated as 40 percent or more with a combined rating of 70 percent or more.  See id.

Although the Veteran does not meet the schedular criteria for TDIU consideration, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards will refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  

The Veteran contends that entitlement to TDIU is warranted on an extraschedular basis.  In this regard, he argued in an April 2009 statement that the orthopedic devices he uses for his bilateral pes planus cause instability which has made him prone to falling.  He also stated that he could not stand or walk for prolonged periods.  Finally, he stated that his regular occupation had been as a truck driver, and that he could no longer get in and out of the truck or drive for extended periods of time.  At the February 2011 Board hearing, the Veteran's representative stated that the Veteran discontinued working in 2001 due to his service-connected bilateral foot disabilities.  The record also indicates that the Veteran has a high school education.

The Board has considered the above contentions and finds that referral for extra-schedular consideration is not warranted.  The competent and credible evidence does not show that the Veteran's pes planus, by itself, renders him unable to drive a truck or perform other occupational tasks that do not require prolonged standing or walking.  In this regard, an October 2001 SSA disability determination shows that SSA found the Veteran to be disabled since January 2001 due to osteoarthritis of the bilateral knees and discogenic and degenerative disorders of the back.  There is no mention of the Veteran's feet in this decision.  The Board finds that the SSA disability determination constitutes probative evidence that the Veteran's nonservice-connected disabilities of the bilateral knees and back are mostly responsible for his inability to work rather than his feet.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992) (holding that although a determination by SSA is not controlling for purposes of a final VA determination, it is relevant to the determination of the claimant's ability to secure and follow a substantially gainful occupation).  

At the December 2006 VA examination, the Veteran reported having "serious problems" with his knees and back which caused pain and "severe problems."  He also stated that he had pain, swelling, fatigability, stiffness, and lack of endurance of the bilateral feet when standing and walking, as well as pain, swelling, and stiffness of the feet at rest.  On examination, the Veteran exhibited a noticeable grimace when walking.  He ambulated with the assistance of a cane and bore more weight on the outside of the right foot.  There was objective evidence of edema, tenderness, weakness (unable to stand on heels or toes), and abnormal weight bearing (visible evidence of favoring his right foot).  The feet were tender to palpation.  An x-ray examination revealed a bilateral pes planus deformity, with no other significant osseous, joint, or soft tissue abnormalities.  In terms of functional limitations, the examiner found that the Veteran's bilateral pes planus had severe effects on his ability to do chores, go shopping, engage in recreation, and travel; it prevented him from exercising and sports.  In response to the question of whether the Veteran's pes planus prevented him from working, the examiner concluded that there were "additional medical problems that in total [kept him] from working."  

Based on the fact that SSA disability benefits were established for the Veteran's bilateral knee disabilities and back disability but not for his feet, as well as the December 2006 VA examiner's conclusion that it was the Veteran's "additional medical problems" which "in total" prevented him from working, rather than his feet alone, the Board finds that the preponderance of the evidence weighs against referral for extraschedular consideration.  While the Veteran is competent to report his functional limitations due to his pes planus, the Board finds that whether his pes planus alone is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, the Board gives more weight to the findings of the December 2006 VA examiner, who is a medical professional with the appropriate expertise to make an accurate assessment as to the actual effect of the Veteran's pes planus on his ability to work.  The examiner, who reviewed the claims file and thoroughly examined the Veteran, did not find that the Veteran's pes planus alone prevented him from working.  Finally, the Board does not find it credible that the Veteran discontinued working due to his feet, as argued by his representative at the Board hearing, as the October 2001 SSA disability determination shows that he stopped working due to his knees and back.  See Caluza, 7 Vet. App. at 511; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant). 

Accordingly, entitlement to a TDIU on a schedular basis is denied as a matter of law, as the Veteran's service-connected disabilities do not meet the percentage requirements, and the preponderance of the competent evidence weighs against referral for extraschedular consideration.  See 38 C.F.R. § 4.16(a)(b).  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 










							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


